Case: 12-60932       Document: 00512351718         Page: 1     Date Filed: 08/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 23, 2013

                                     No. 12-60932                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ROBERT L. BERNARD; DIOLINDA B. ABILHEIRA,

                                                  Petitioners - Appellants
v.

COMMISSIONER OF INTERNAL REVENUE,

                                                  Respondent - Appellee



                                Appeal from a Decision
                            of the United States Tax Court
                                       (5787-10)


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       In this pro se appeal from the United States Tax Court, Robert L. Bernard
and his wife Diolinda B. Abilheira challenge the Tax Court’s order finding a
deficiency in their 2007 income tax of $36,950 and an accuracy-related penalty
of $6,640 under § 6662(a) of the Internal Revenue Code.
       Bernard and Abhileira’s appellate submissions fail to properly brief
arguments with relevant case citations or provide a record from which to review


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60932    Document: 00512351718     Page: 2   Date Filed: 08/23/2013



                                 No. 12-60932

the merit of his arguments. We have previously held that “[b]riefs by pro se
litigants are afforded liberal construction.” Johnson v. Quarterman, 479 F.3d
358, 359 (5th Cir. 2007) (citing Haines v. Kerner, 404 U.S. 519, 520 (1972)).
However, we have also held that even pro se litigants must brief arguments in
order to preserve them on appeal. Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993).
      The Supreme Court’s rationale for allowing liberal construction in Haines
was to hold briefs by pro se litigants to “less stringent standards than formal
pleadings drafted by lawyers.” 404 U.S. at 520. This rationale is inapplicable
given that Bernard, who authored the appellate submissions, is a former
Assistant United States Attorney and has therefore been trained as a lawyer.
Even with the benefit of liberal construction, Bernard and Abilheira have failed
to brief any argument challenging the basis of the Tax Court’s order.
Accordingly, Bernard and Abilheira have waived any such challenge on appeal.
See Yohey, 985 F.2d at 224-25; Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Furthermore, Bernard and Abhilheira
have not provided any grounds on which we may conclude that the Tax Court’s
order was erroneous. Rather, Bernard and Abilheira’s stated arguments, citing,
inter alia, the Magna Carta and the Declaration of Independence, are irrelevant
to the result that the Tax Court reached.       Consequently, their appeal is
DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2.




                                       2